     Case 3:17-cv-01112-JLS-NLS Document 84-2 Filed 04/15/19 PageID.1271 Page 1 of 9
       


1     J. MARK WAXMAN (SBN 58579)                 ROBERT L. TEEL (SBN 127081)
         mwaxman@foley.com                         lawoffice@rlteel.com
2     NICHOLAS J. FOX (SBN 279577)               LAW OFFICE OF ROBERT L. TEEL
         nfox@foley.com                          1425 Broadway, Mail Code: 20-6690
3     FOLEY & LARDNER LLP                        Seattle, Washington 98122
4     3579 VALLEY CENTRE DRIVE, SUITE 300        T: 866. 833.5529 // F:855.609.6911
      SAN DIEGO, CA 92130
5     T: 858.847.6700 // F: 858.792.6773
6                                                GEOFFREY M. RAUX (pro hac vice)
      EILEEN R. RIDLEY (SBN 151735)
7       eridley@foley.com                          graux@foley.com
      ALAN R. OUELLETTE (SBN 272745)             FOLEY & LARDNER LLP
8       aouellette@foley.com                     111 Huntington Avenue
      FOLEY & LARDNER LLP                        Boston, MA 02199-7610
9                                                T: 617.342.4000 // F: 617.342.4001
      555 California Street, Suite 1700
10    San Francisco, CA 94104-1520
      T: 415.434.4484 // F: 415.434.4507
11
12    Attorneys for Plaintiffs SYLVESTER OWINO,
      JONATHAN GOMEZ, and the Proposed Class(es)
13
14                       UNITED STATES DISTRICT COURT
15                     SOUTHERN DISTRICT OF CALIFORNIA
16
      SYLVESTER OWINO and                       Case No.: 17-cv-1112-JLS-NLS
17    JONATHAN GOMEZ, on behalf of
      themselves, and all others similarly      CLASS ACTION
18    situated,
19                                              DECLARATION OF ROBERT
                         Plaintiffs,            TEEL REGARDING ADEQUACY
20                                              IN SUPPORT OF PLAINTIFFS’
            v.                                  NOTICE OF MOTION AND
21
                                                MOTION FOR CLASS
22    CORECIVIC, INC., a Maryland               CERTIFICATION
      corporation,
23
                                                Date: July11, 2019
24                       Defendant.             Time: 1:30 p.m.
                                                Place: Courtroom 4D
25                                              Judge: Hon. Janis L. Sammartino
       
26     
                                                DEMAND FOR JURY TRIAL
27
28
                                               -1-
                               Owino, et al. v. CoreCivic, Inc., Case No. 17-cv-01112-JLS-NLS
                         DECLARATION OF ROBERT TEEL IN SUPPORT OF MOTION FOR
                        CLASS CERTIFICATION AND APPOINTMENT OF CLASS COUNSEL
     Case 3:17-cv-01112-JLS-NLS Document 84-2 Filed 04/15/19 PageID.1272 Page 2 of 9
       


1                          DECLARATION OF ROBERT TEEL
2           Pursuant to 28 U.S.C. § 1746, I, Robert Teel, hereby declare and state:
3           1.     I am counsel of record and an attorney for Sylvester Owino and
4     Jonathan Gomez (the “Plaintiffs”), plaintiffs in the above-referenced action. I am a
5     member in good standing of the State Bar of California and the United States District
6     Court for the Southern District of California, and I am duly registered as a member
7     of the Kansas State Bar to practice law. I am also admitted to practice before the
8     Ninth Circuit Court of Appeals, the United States District Court for the Eastern
9     District California, and the United States District Court for the Western District of
10    Wisconsin. I am admitted pro hac vice to practice before the United State District
11    Court for the Southern District Court of Florida, the United States District Court for
12    the Northern District Court of Illinois, the United States District Court for the
13    Western District of Missouri, and the Circuit Court of Cook County Illinois.
14          2.     I am over the age of eighteen and am fully competent to make this
15    declaration in support of Plaintiffs’ Notice of Motion and Motion for Class
16    Certification (the “Motion”).    This Declaration is based on my own personal
17    knowledge unless otherwise indicated. If called to testify, I could and would do so
18    competently on the matters stated herein.
19                               Work Performed by Counsel
20          3.     To date, myself and other attorneys at my co-counsel’s firm, Foley &
21    Lardner LLP, have diligently investigated, prosecuted, and dedicated substantial
22    resources to the claims in this matter. I have spent over 700 hours investigating and
23    litigating this case since March 2017, and have personally, without limitation:
24          a.    reviewed tens of thousands of pages of documents;
25          b.    telephonically met and conferred with numerous attorneys who either
26    have information about, or represent, potential witnesses;
27    ///
28    ///
                                               -2-
                               Owino, et al. v. CoreCivic, Inc., Case No. 17-cv-01112-JLS-NLS
                         DECLARATION OF ROBERT TEEL IN SUPPORT OF MOTION FOR
                        CLASS CERTIFICATION AND APPOINTMENT OF CLASS COUNSEL
     Case 3:17-cv-01112-JLS-NLS Document 84-2 Filed 04/15/19 PageID.1273 Page 3 of 9
       


1           c.    engaged in written and telephonic “meet and confer” discussions with
2     counsel for Defendant CoreCivic (“Defendant” or “CoreCivic”) and discussions
3     with counsel for plaintiffs in other actions around the country;
4           d.    engaged in propounding and responding to Federal Freedom of
5     Information Act and state open records requests;
6           e.    prepared and filed the original complaint in this action;
7           f.    responded to Defendant’s motion to dismiss Plaintiffs’ complaint;
8           g.    engaged and participated in reviewing, propounding, and responding to
9     written discovery requests with Defendant;
10          h.    attended depositions by remote video;
11          i.    identified potential witnesses; and
12          j.    prepared and responded to other substantial law and motion matters,
13    including Plaintiffs’ motion to intervene and ex parte application to shorten time to
14    file a response in opposition to a consolidation motion in a related case.
15          4.     I have committed, and will continue to commit, the resources necessary
16    to adequately represent Plaintiffs and the Class throughout this action.
17                            Plaintiffs and the Putative Classes
18          6.     Plaintiffs are seeking to be appointed as class representatives for two
19    nationwide putative classes and three California-wide subclasses of civil
20    immigration detainees. They have represented the interests of the putative classes
21    to date throughout this litigation, will continue to do so, and understand their
22    obligations as a class representative.
23          7.     By definition, it would be impossible to designate a detainee class
24    member who has never been in civil detention. I am informed and believe that neither
25    of the Plaintiffs has a criminal conviction for fraud, or involvement in any other
26    confirmed example of dishonesty directly relevant to this litigation, which would
27    demonstrate a danger to absent class members. The Plaintiffs have no interests
28    antagonistic or conflicting with the classes they seek to represent.
                                                -3-
                                Owino, et al. v. CoreCivic, Inc., Case No. 17-cv-01112-JLS-NLS
                          DECLARATION OF ROBERT TEEL IN SUPPORT OF MOTION FOR
                         CLASS CERTIFICATION AND APPOINTMENT OF CLASS COUNSEL
     Case 3:17-cv-01112-JLS-NLS Document 84-2 Filed 04/15/19 PageID.1274 Page 4 of 9
       


1           8.     Plaintiffs have retained experienced counsel, including in the areas of
2     complex litigation and class actions, and more importantly, in the specific areas of
3     California labor and employment law and California unfair competition law at issue
4     herein. In addition to the individual attorneys of record from Foley & Lardner LLP
5     who are my co-counsel in this action, the Foley firm has attorneys who are certified
6     specialists in California in the areas of Appellate Law, Workers’ Compensation Law,
7     and Immigration and Nationality Law.          See Declarations of co-counsel filed
8     concurrently herewith.
9                               Qualifications and Experience
10          9.     In 1981 I received a Bachelor of Arts in Political Science and a
11    Bachelor of Arts in International Relations from the University of Southern
12    California, with a minor emphasis in civil engineering and architecture. I received
13    my Juris Doctor and Masters in Business Administration from the University of
14    Kansas in 1986 with an emphasis in finance. While attending the Kansas University
15    Schools of Law and Business (1982-1986), I worked as a futures contract floor trader
16    at the Kansas City Board of Trade.
17          10.    I was admitted to the State Bar of California on January 2, 1987, and
18    have been a member in good standing since that time. I actively practiced the law
19    full time from 1987 to 1997. I started my solo practice in 1991 after working for
20    two law firms, including the firm of Weissburg & Aronson, which was acquired by
21    Foley & Lardner LLP, before leaving the active full-time practice of law to pursue
22    a career in both law and finance as a member of the Chicago Mercantile Exchange,
23    Chicago Board of Trade, and New York Mercantile Exchange.
24          11.    As part of my career responsibilities in law and finance I have been
25    responsible for prosecuting claims as a named plaintiff in the case of Robert Charles
26    Class A, L.P. v. Bank of Nova Scotia, et al., which is a class action on behalf of gold
27    futures traders against several banks of manipulating the gold market; Robert
28    Charles Class A, L.P. v. Deutsche Bank, et al., which is a class action on behalf of
                                             -4-
                                Owino, et al. v. CoreCivic, Inc., Case No. 17-cv-01112-JLS-NLS
                          DECLARATION OF ROBERT TEEL IN SUPPORT OF MOTION FOR
                         CLASS CERTIFICATION AND APPOINTMENT OF CLASS COUNSEL
     Case 3:17-cv-01112-JLS-NLS Document 84-2 Filed 04/15/19 PageID.1275 Page 5 of 9
       


1     forex futures traders against several banks for conspiring to rig the foreign exchange
2     market; and Robert Charles Class A, L.P. v. J.P. Morgan, et al., which is a class
3     action on behalf of treasury market futures traders against several banks for
4     manipulating the treasury bond market.
5                   Impact Litigation and Anti-Forced Labor Advocacy
6           12.    I returned to practice law full time in January 2016 following the death
7     of my business partner in 2010. I currently work as a sole practitioner with an
8     emphasis on impact litigation, class actions, and anti-human trafficking advocacy.
9     As an anti-trafficking and anti-forced labor advocate I have served as a member of
10    the International Development Stakeholder Forum for the First Corporate
11    Compliance Evaluation with the U.K. Modern Slavery Act, and have been a
12    contributor to the Financier Worldwide magazine in 2016 and 2017 on the topic of
13    the use of forced labor in corporate finance.
14          13.    My experience in human trafficking in business supply chains includes
15    a settlement of a Petition for Writ of Mandate I filed on behalf of Christopher Bayer
16    against the California Attorney General’s office seeking to compel production of the
17    annual list of companies subject to California’s Transparency in Supply Chains Act
18    of 2010 (SB 657, codified at California Civil Code Section 1714.43). Mr. Bayer is
19    a leading international forced labor investigator who holds a Ph.D. from the Tulane
20    University Law School’s Payson Center for International Development.
21          14.    Mr. Bayer is a premiere authority and expert in the use of forced labor
22    in business supply chains, including without limitation in the areas of the use of child
23    slave labor in the chocolate supply chain, and the use of conflict minerals in the
24    electronics supply chains which are mined using forced labor. Mr. Bayer has
25    worked with me as a consulting expert on several continuing investigations of cases
26    involving the existence of human trafficking in international business supply chains.
27    ///
28    ///
                                                -5-
                                Owino, et al. v. CoreCivic, Inc., Case No. 17-cv-01112-JLS-NLS
                          DECLARATION OF ROBERT TEEL IN SUPPORT OF MOTION FOR
                         CLASS CERTIFICATION AND APPOINTMENT OF CLASS COUNSEL
     Case 3:17-cv-01112-JLS-NLS Document 84-2 Filed 04/15/19 PageID.1276 Page 6 of 9
       


1                            Complex and Class Action Litigation
2           15.    Over the years I have acquired extensive experience in successfully
3     prosecuting, defending, and advising plaintiffs and defendants in complex litigation,
4     including matters pertaining to federal class actions, over 800 state court cases,
5     adversary bankruptcy proceedings, several state and federal regulatory actions, and
6     a grand jury investigation resulting from the 1991 Pioneer Mortgage Company
7     “Ponzi scheme” litigation. In the course of my legal career, I have obtained
8     settlements worth tens of millions of dollars as counsel to plaintiffs.
9           16.    I am now devoting myself full time to prosecuting impact litigation and
10    class action cases. In addition to this action, I am counsel of record for the Plaintiffs
11    in the class action cases of Romero, et al. v. Securus Technologies, Inc.,
12    Case No.: 16-cv-01283 (S.D. Cal.), McCormick v. Adtalem Global Education, Inc.,
13    Case No. 2018-CH-04872 (Cir. Ct. Cook Co. Ill.), Brown v. Adtalem Global
14    Education, Inc., Case No. 19-cv-00250 (W.D. Mo.), Fox, et al. v. Iowa Health
15    System, Inc., Case No. 18-cv-00327 (W.D. Wis.), Jackson v. The 3M Company, et
16    al., Case No. 19-cv-00167 (W.D. Wa.), and Marks v. City of San Diego,
17    Case No. 37-2018-000141120CU-MC-CTL (San Diego Sup. Ct.).
18          17.    As a sole practitioner, I work with support from other law firms, either
19    as co-counsel of record, or to provide case support and assistance. In this case, Foley
20    & Lardner LLP is my co-counsel.
21          18.    The Foley firm and The Law Offices of Ronald A. Marron, A.P.C. are
22    my co-counsel in the complex class action case of Romero, et al. v. Securus
23    Technologies, Inc. On May 31, 2016, I prepared and, with the Marron firm as my
24    co-counsel, filed the Romero proposed class action lawsuit alleging unlawful
25    recording of telephone calls between criminal detainees and their attorneys,
26    violations of the California Unfair Competition Law, and attendant California
27    common law claims, including unjust enrichment and negligence. The lawsuit seeks
28    to stop Defendant’s allegedly illegal practices of recording detainee-attorney
                                            -6-
                                Owino, et al. v. CoreCivic, Inc., Case No. 17-cv-01112-JLS-NLS
                          DECLARATION OF ROBERT TEEL IN SUPPORT OF MOTION FOR
                         CLASS CERTIFICATION AND APPOINTMENT OF CLASS COUNSEL
     Case 3:17-cv-01112-JLS-NLS Document 84-2 Filed 04/15/19 PageID.1277 Page 7 of 9
       


1     telephone calls in violation of California law. I along with my co-counsel have been
2     appointed as counsel for the class in the Romero action.
3           19.    The law firm of Edelson P.C. is my co-counsel in the complex class
4     action cases of McCormick v. Adtalem Global Education, Inc., Brown v. Adtalem
5     Global Education, Inc., and Jackson v. The 3M Company, et al.             The Adtalem
6     lawsuits seeks injunctive relief and damages for numerous allegedly deceptive
7     claims regarding defendant’s misrepresentations of student employment and income
8     statistics. The Jackson case involves claims for toxic contamination of the water
9     supply and attendant personal injury claims from aqueous film-forming foams
10    manufactured and sold by the defendants. The Jackson action has been transferred
11    to the District Court for the District of South Carolina for multi-district coordination.
12          20.    The law firm of Keller Rohrback, L.L.P is my co-counsel in the
13    complex class action case of Fox, et al. v. Iowa Health System. The Fox lawsuit
14    seeks damages for a HIPAA data breach involving 1.4 million class members.
15          21.    As the above examples demonstrate, during my career I have been
16    involved litigating and advising in dozens of matters, including lawsuits and
17    arbitrations against major corporations, some of which have gone to trial or
18    arbitration, and others which have successfully been settled. I have been responsible
19    for handling such diverse matters as a grand jury investigation and the prosecution
20    of an election contest resulting in modification to the California election laws.
21          22.    In this action I have been responsible for, inter alia, the initial and
22    ongoing claims investigation, client communications, preparing and filing the initial
23    complaint and pleadings, meeting and conferring with opposing counsel, interfacing
24    with third parties on behalf of the plaintiffs' legal team, discussions with counsel for
25    witnesses, responding to Defendant's motion to dismiss, preparing and filing the
26    motion for limited intervention, participating in preparing and responding to law and
27    motion matters, and participating in discovery, including attending depositions.
28    ///
                                                 -7-
                                Owino, et al. v. CoreCivic, Inc., Case No. 17-cv-01112-JLS-NLS
                          DECLARATION OF ROBERT TEEL IN SUPPORT OF MOTION FOR
                         CLASS CERTIFICATION AND APPOINTMENT OF CLASS COUNSEL
     Case 3:17-cv-01112-JLS-NLS Document 84-2 Filed 04/15/19 PageID.1278 Page 8 of 9
       


1           23.     It is my custom and practice to work with teams of colleagues with
2     specialties in appropriate areas. I have served as first or second chair in numerous
3     jury and bench trials, trials by reference, and arbitrations. I have handled law and
4     motion proceedings and all forms of written discovery and depositions. I have been
5     responsible for determining and providing legal opinions in connection with the
6     value and potential returns of plaintiffs’ legal rights and lawsuits.
7           24.     I also have experience in selecting jurors and witnesses and presenting
8     evidence during trial and arbitration proceedings. I have defended and prosecuted
9     appeals.    I have also handled regulatory and compliance matters before the
10    Commodity Futures Trading Commission, the Securities and Exchange
11    Commission, the Office of the Comptroller of the Currency, the Department of
12    Labor, the Financial Industry Regulatory Authority, commodity exchange
13    arbitration boards, and other governmental and self-regulatory agencies.
14          25.     As set forth above, I have substantial experience and resources to bring
15    to bear in the prosecution of claims on behalf of the Owino Plaintiffs and the putative
16    classes.    I have committed, and will continue to commit, my experience and
17    resources to adequately represent the Plaintiffs and the classes in this action.
18          I declare under penalty of perjury under the laws of the United States that the
19    foregoing is true and correct.
20        Dated: April 15, 2019               /s/ Robert Teel
21                                            Robert Teel
22                                            lawoffice@rlteel.com
                                              LAW OFFICE OF ROBERT L. TEEL
23                                            1425 Broadway, Mail Code: 20-6690
24                                            Seattle, Washington 98122
                                              Telephone: (866) 833-5529
25                                            Facsimile: (855) 609-6911
26
                                              An Attorney for Plaintiffs and the
27
                                              Proposed Classes
28
                                                -8-
                                Owino, et al. v. CoreCivic, Inc., Case No. 17-cv-01112-JLS-NLS
                          DECLARATION OF ROBERT TEEL IN SUPPORT OF MOTION FOR
                         CLASS CERTIFICATION AND APPOINTMENT OF CLASS COUNSEL
     Case 3:17-cv-01112-JLS-NLS Document 84-2 Filed 04/15/19 PageID.1279 Page 9 of 9



 1                              CERTIFICATE OF SERVICE
 2          The undersigned hereby certifies that a true and correct copy of the above and
 3 foregoing document has been served on April 15, 2019 to all counsel of record who are

 4 deemed to have consented to electronic service via the Court’s CM/ECF system per Civil

 5 Local Rule 5.4.

 6
                                           /s/ Eileen R. Ridley
 7
                                           Eileen R. Ridley
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                            -1-           Case No. 17-CV-01112-JLS-NLS
